DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-22, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 2, 6-10, 20 and 21, under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 7,390,847 B2 to Gonzalez et al. (hereinafter Gonzalez) is/are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “at least one polyamine amine…” This appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 6 recites wherein the co-reactant “includes one polyamine compound comprising at least 10 of one or more functional groups reactive with the at least one catechol compound selected from the group consisting of acrylate groups, methacrylate groups, acrylamide groups, methacrylamide groups, secondary amine groups, primary amino groups, thiol groups, and mixtures thereof; and wherein at least 5 of said at least 10 functional groups are present as secondary amino groups.” There is no description in the specification for the polyamine to have a range of “at least 5” secondary amines, while the remaining functional groups of the 10 can be any of the other listed functional groups such as acrylate, methacrylate, acrylamide, etc. The only description is in para 35 which states where a co-reactant compound comprises “two or more primary and/or secondary amino groups per molecule…” or the co-reactant compound comprise at least 3, 4, 5, 10…or more reactive functional groups per molecule. There does not seem to be any support for a polyamine with an amount range for the secondary amines with the remaining being any of other the listed functional groups. There only seems to be support for a polyamine with the ratio of “two or more primary amines” and “two or more secondary amines.”
Thus, because there is no description in the specification supporting the amendment, it is considered new matter.

Claims 7-9, are dependent claims which fail to alleviate the issues above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the at least one oligomeric or polymeric amine…" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears that this claim should depend from claim 8.

Claim 10 recites the limitation "the one or more functional groups reactive with the at least catechol compound are present as acrylate groups, methacrylate groups, acrylamide groups and methacrylamide” in line 3-5. It is unclear what “are present” entails in the claim. It also appears that “and” requires all the listed functional groups to be present somewhere. 
It is unclear whether all of the functional groups are required to be “present” entails that all the listed functional groups are on one molecule of one co-reactant compound, or if there are four types of co-reactant compounds with the listed four types of functional types, such as one compound having an acrylate group, one compound having a methacrylate group, one compound having an acrylamide group, and one compound having a methacrylamide group. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-9, 11-13, 15, and 17-21, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2005/0126427 A1 to Gonzalez et al. (hereinafter Gonzalez’427) as evidenced by BASF, “Lupasol types,” pp. 1-10. (2010).

Regarding claims 1-9, 11, 15, and 17-21, Gonzalez’427 teaches a composition for the treatment of metal surfaces comprising (A) at least one polymer composed of an amino-containing polymer (Aa), at least one aromatic compound (Ab) and where appropriate, and aldehyde, (B) water or another solvent, and (C) if desired, surface-active compounds or dispersants (See abstract). Specifically, in the examples, Gonzalez’427 teaches an aqueous solution comprising a polymer obtained by reacting polyvinylamine and pyrocatechol that is heated to form a reaction mixture as component A (para 166),  or obtained by reacting polyethyleneimine (Lupasol PR 8515) with pyrocatechol, (para 170, Example A6). The above aqueous solution and polymer meets the claimed aqueous mixture with a reaction product. The above polyvinylamine meets the claimed co-reactant having primary amino groups, and the above pyrocatechol meets the claimed catechol. Steel panels coated electrolytically with zinc (i.e. conversion-coated metal substrate) are treated with the above reaction product A by immersion at 50 deg C for 60 seconds (para 171-172), which meets the claimed method of contacting a surface of a conversion-coated metal substrate with an aqueous mixture cited in claims 1, 15, and 20. The metal substrate is coated with zinc (para 171) such as zinc oxide (para 178), which meets the claimed group IV oxide cited in claim 19.
The above Lupasol PR 8515 also meets the claimed linear/branched polyethyleneimine co-reactant having a plurality of primary and secondary amines, with a Mn of 2000, and having the formula –(CH2-CH2-NH)-, as evidenced by page 2-4 of BASF.
Gonzalez’427 further teaches the amino-containing polymer with the formula H2N-C2H4-NH)n-H, i.e. polyethyleneimine, preferably n=10, which correlates to 10 secondary amines and 2 primary amines and meets the claimed secondary amines and functional groups cited in claim 6-9.
Gonzalez’427 also teaches that preferred component (Ab) phenols include pyrocatechol or dopamine (para 49, line 44, and para 50) and the dopamine meets the claimed aminoalkyl-functionalized catechol compound cited in claims 1, 3-5.
Gonzalez’427 further teaches the above process of treatment of a metal surface by contacting the metal surface with the above polymer (component A) can be further followed by a protective film or enhancement coat applied over it by, either chemically or electrochemically, (para 15), which meets method steps of claims 17-18.

Regarding claims 12 and 13, as cited above and incorporate herein, Gonzalez’427 teaches the preformed reaction product cited in claim 1. Gonzalez’427 is silent regarding the oxidative reaction conditions. Although, the reaction product is defined by the process of claim 12-13, this is a product such as the polymer containing the catechol compound and amine compound.  Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-5, 11-13, 15-19, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 7,390,847 B2 to Gonzalez et al. (hereinafter Gonzalez’847). 

	Regarding claims 1, 3-5, 11, and 17-21, Gonzalez’847 teaches a composition comprising a polymer as component A, water or another solvent as component B, and if required surface-active compounds, dispersants and/or emulsifiers as component C (See Abstract), wherein the polymer component A is obtained by reacting (Aa) at least one aldehyde, (Ab) at least one aromatic group having at least one OM group, (Ac) at least one compound such as a polyphenol or diphenol having vicinal OM groups (col 7, ln 41-61), and at least one amino compound as component Ad (col 8, ln 6-8), wherein the component (Aa) is an aldehyde such as acrolein (col 8, ln 47), wherein the component (Ac) can be pyrocatechol, methyldopamine, 3-methylpyrocatechol, or dopamine, (col 9, ln 55-63), and wherein the component (Ad) is selected from polyamines such as diethyleneamine or triethylenetetraamine (col 10, ln 44-47). The above polymer component A meets the claimed preformed reaction product and polymer cited in claim 1 and 11, the above methyldopamine Ac meets the claimed aminoalkyl-functionalized catechol compound cited in claims 1, 3-5, and the above Ad, diethyleneamine or triethylenetetraamine (NH2-[CH2CH2NH]2-CH2CH2-NH2) meets the claimed linear polyethyleneimine amine co-reactant having primary and secondary amines cited in claims 1,  and the water solvent component B meets the aqueous mixture.
	Gonzalez’847 also teaches the composition is used for metal treatments such as conversion layers (col 17, ln 4-6) and sealing of metal surfaces (col 3, ln 28-31). Gonzalez further teaches the method of treating a metal substrate by first phosphating metal strips (col 21, ln 32-49) such as electroplating zinc phosphate (See Example B3, col 29, ln 49-67), which meets the conversion-coated metal substrate and electroplated zinc phosphating cited in claims 1, 18 and 19. Gonzale’847 also teaches that the treated metal surface is then treated with the above composition in an after treatment (col 21, ln 38-58), which meets the claimed sealed conversion-coated metal substrate and article cited in claims 1, 17 and 21. Gonzalez’847 further teaches after the metal surface is treated, it is further provided with another finish or coating known in the art, (col 22, ln 3-6), which meets the additional paint layer cited in claim 21.
In the alternative, if it is found that the reference does not anticipated the claims, the method would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on the teachings of Gonzalez’847 because Gonzalez’847 teaches a composition comprising a polymer as component A, and water as component B, wherein the polymer component A is obtained by reacting (Aa) at least one aldehyde such as acrolein, (Ab) at least one aromatic group having at least one OM group, (Ac) at least one compound such as a polyphenol or diphenol such as methyldopamine, and at least one amino compound as component Ad such as diethyleneamine or triethylenetetraamine, wherein the above composition is used for metal treatments such as conversion layers and sealing of metal surfaces, which demonstrates that acrolein, methyldopamine, and triethylenetetraamine are suitable components for a polymer in a sealing composition of metal substrates. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Regarding claims 12 and 13, as cited above and incorporate herein, Gonzalez’847 teaches the preformed reaction product cited in claim 1. Gonzalez’847 is silent regarding the reaction conditions. Although, the reaction product is defined by the process of claim 12-13, this is a product such as the polymer containing the catechol compound and amine compound.  Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Regarding claims 15 and 16, as cited above and incorporate herein, Gonzalez’847 teaches the preformed reaction product cited in claim 1. Gonzalez’847 teaches the composition has a pH of 7.0 (See Example 10, Table 1, col 27, ln 40-67), and the metal substrate is treated for 60 seconds at 50 deg C (col 29, ln 49-52), which meets claims 15 and 16.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over 7,390,847 B2 to Gonzalez et al. (hereinafter Gonzalez’847).
Regarding claim 14, as cited above and incorporate herein, Gonzalez teaches the composition comprising the preformed reaction product cited in claim 1.
Gonzalez further teaches the polymer component A is in an amount of 0.01-400 g/l of the composition, (col 13, ln 57-60). Assuming an approximate of 1g=1mL density, this would equate to about 0.001-0.4%, which overlaps the claimed amount of 5-500 ppm which correlates to 0.0005 to 0.05%. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over Gonzalez’427.
Regarding claims 14, as cited above and incorporate herein, Gonzalez’427 teaches the preformed reaction product cited in claim 1. Gonzalez’427 teaches component A is used in an amount of 0.01-400 g/l of the composition, (para 59). Assuming an approximate of 1g=1mL density, this would equate to about 0.001-0.4%, which overlaps the claimed amount of 5-500 ppm which correlates to 0.0005 to 0.05%. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As cite above and incorporated herein, the closest prior art is Gonzalez’427 and Gonzalez’847, which teaches claim 1.
However, neither Gonzalez’427 nor Gonzalez’847 teaches the co-reactant comprising methacrylamidoethyl ethylene urea cited in claim 22 and also does not teach the co-reactants having all four of the listed functional groups cited in claim 10.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive in part. 
On page 7, the Applicant argues that Gonzalez’’847 teaches an acrolein as the co-reactant and does not teach the claimed co-reactant with the functional groups such as acrylate or methacrylate. This is not persuasive because, as cite above, Gonzalez’847 also teaches the polymer is also comprises a component (Ad) is selected from polyamines such as diethyleneamine or triethylenetetraamine (col 10, ln 44-47), and the above diethyleneamine or triethylenetetraamine (NH2-[CH2CH2NH]2-CH2CH2-NH2) meets the claimed linear polyethyleneimine amine co-reactant having primary and secondary amines functional groups. 
	On page 7-8, the Applicant argues that claims 6-10, and 20, are amended to overcome the rejection over Gonzalez’’847. These are found persuasive and thus, the claims are withdrawn in light of the Applicant’s amendments.
	On page 9, the Applicant argues that Gonzalez’’847 does not teach claim 1 and thus, does not claim 14. However, these arguments are found unpersuasive as addressed above and incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766                                                                                                                                                                                           
/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766